Citation Nr: 0429853	
Decision Date: 11/04/04    Archive Date: 11/10/04	

DOCKET NO.  98-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee with patellar tendonitis and chondromalacia, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for arthritis of the 
left knee with patellar tendonitis and chondromalacia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The appellant had active service from July 1974 to July 1994.  

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2003.  Upon its last review the Board remanded 
the appellant's claims for further development of the record.  
The claims were also remanded to ensure compliance with VA's 
duty to notify and assist the appellant in the development of 
his claim pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).  

The record reflects that although the appellant was scheduled 
to appear at a travel board hearing in July 2004, he failed 
to appear.  Because the appellant has neither submitted good 
cause for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. § 
20.704(d) (2004).  However, the record indicates that the 
appellant testified at a Travel Board hearing at the RO in 
December 1998, and his testimony is discussed below.

Having reviewed the evidence of record, the Board is of the 
opinion that this matter is ready for appellate review. 


FINDING OF FACT

The severity of the appellant's bilateral knee disorder 
consists of pain, stiffness, excess fatigability and loss of 
range of motion approximating clinical findings consistent 
with limitation of extension to 15 degrees of each knee.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
disability rating for the left knee are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2004).
2.  The criteria for the assignment of a 20 percent 
disability rating for the right knee are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application for increased disability ratings was 
received in February 1998.  Thereafter, in a rating decision 
dated in May 1998, the claim was denied and the appellant was 
so informed by letter dated in June 1998.  Subsequent to the 
enactment of the VCAA, specific advisements were afforded the 
appellant by letters dated in March and June 2003.     

As the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not strictly comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  However, the Board has undertaken review of the 
record in its whole and concludes that the record is complete 
and that no prejudice has inured to the appellant due to the 
timing of the notice.   

During the December 1998 Travel board hearing, the appellant 
testified in substance that he received all of his treatment 
with VA.  In this regard, all VA medical treatment records 
have been received.  The appellant related both his medical 
treatment regimen and explained the worst-case severity and 
frequency of his knee symptoms, as well as their effect on 
his activities of daily living and his capacity to earn a 
living.  Upon questioning by the Veterans Law Judge, the 
appellant also provided additional information relative to 
the presence and severity of symptoms, specifically linked to 
the applicable rating provisions.  The record indicates that 
it was based upon these responses that additional diagnostic 
testing was ordered and accomplished.  

The text of the March 1999 remand also indicates that the 
appellant was afforded information and assistance towards 
substantiation of his claim.  Pursuant to the remand, the 
appellant was requested to provide the names, addresses and 
approximate dates of treatment for all medical care 
practitioners who had afforded him treatment of his service-
connected knee disorder.  The appellant was also requested to 
provide information relative to the amount of time he had 
missed work, due to his service-connected disorders.   The 
appellant responded to this request for information in 
October 2002.  

Thus, no prejudice has inured to the appellant because of the 
timing of notice.  
Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  
 
In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claims.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
March 1998, July 1999, and March and July 2003 conducted by 
physician who rendered relevant opinions as to the severity 
of the appellant's disorder.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claims

As noted, the appellant's claim was received in February 
1998.  In substance, the appellant alleges that his bilateral 
service-connected knee disorder is more severe than is 
contemplated by the currently assigned disability ratings.  
Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and a 20 percent disability evaluation 
will be granted for each knee.  38 U.S.C.A. § 5107(b) (West 
2002).  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In March 1998 the appellant underwent a VA orthopedic 
examination.  The appellant reported that he had chronic and 
persistent bilateral knee pain.  He stated that the pain 
increased with walking and with climbing stairs or walking 
down stairs, and added that he had occasional locking of the 
knees.  He added that as a result of this pain, he moved from 
his current home to another one having less stairs.  The 
appellant also reported that he was limited in physical 
activities such as golfing, walking and playing racquetball 
which he formerly enjoyed.  The appellant also related that 
his knee condition interfered with his ability to work, which 
required walking between departments and field services.  The 
appellant also reported swelling in both knees, and that his 
current treatment consisted of rest, avoidance of aggravating 
activities and using anti-inflammatory medication.  

Upon clinical examination, the appellant's gait was noted to 
be within normal limits.  Examination of the knees showed no 
obvious deformity, swelling, erythema or warmth.  There was 
noted mild to moderate tenderness over the lateral aspect of 
both patellae, although more was noted on the left than the 
right.  

Range of motion studies indicated extension of 0 degrees and 
flexion of 130 degrees bilaterally.  There was also noted 
crepitus and clicking in both knees.  The examiner noted that 
a July 1997 radiographic examination showed mild generalized 
spurring.  The appellant was diagnosed as having degenerative 
joint disease of both knees.  A handwritten addendum to the 
examination report indicates that the degenerative joint 
disease of the right knee was moderate, and the disease of 
the left knee was mild.  

As noted, in December 1998 the appellant testified at a 
Travel Board hearing at the RO.  In substance the appellant 
testified and reiterated his prior allegations regarding the 
March 1998 VA examination.  The appellant added that he was 
being treated by the VA medical center on intervals of 2- to 
3-month periods, although he also stated that if the pain 
worsened he would report at any time.  He stated that his 
orthopedist advised him that his knee disability was 
worsening and that he had lost some stability, as well as 
range of motion.  He added that eventually the knees would 
have to be replaced.  

The appellant added that the pain in his left knee was 
periodically more intense than the right knee, and that he 
would have difficulty taking medication due to a stomach 
problem.  The appellant added that he wore leg braces 
constantly, except for nighttime.  He reiterated that 
activity caused greater pain especially climbing stairs and 
added that he did not engage in any type of sports 
activities.  The appellant also stated that he was unable to 
bear weight on his knees, squat or walk more than half a mile 
without his knees hurting.  

In July 1999 the appellant underwent a further VA medical 
examination.  He reiterated that he had been treated with 
physical therapy, braces, anti-inflammatory medication, as 
well as injections of cortisone.  The appellant stated that 
he had equal pain, weakness and stiffness in he knees, 
primarily in the morning.  The appellant stated that he 
experienced knee swelling at least once a week in both knees 
and that this appeared to be related to activities such as 
negotiating stairs or prolonged walking or standing.  The 
appellant also stated that he had episodes of give-way and 
knee locking, which occurred more on the left knee than on 
the right knee.  

Upon clinical examination, the appellant was noted to be able 
to walk with a heel-toe gait, but there was noted to be an 
antalgic component to his walk.  The appellant described pain 
with range of motion of the right knee occurring at greater 
than 60 degrees of flexion and active and passive range of 
motion of the right knee from 0 to 60 and of the left knee 
from 0 to 90.  There was noted to be small effusion, 
tenderness, and crepitation in both knees.  

Radiographic examination showed osteophytosis of both knees.  
There was noted no significant joint space narrowing with 
weight bearing views.  There was also noted no cyst formation 
in the knees.  The diagnostic impression was that the 
appellant had bilateral degenerative arthritis of the knees.  
The examiner observed that the appellant's pain of the knees 
limited his functional ability involving going up and down 
stairs, as well as walking or standing for prolonged periods 
of time.    There was no lack of coordination noted.  

In an October 2002 letter the appellant's employer reported 
that the appellant had been absent on sick days due to his 
knee condition for 12 days in 1996; 10 days in 1997; 14 days 
in 1998; 9 days in 1999; 10 days in 2000; and 7 days in 2001.  

The appellant underwent a further VA examination in March 
2003.  It was noted that the appellant reported left knee 
pain, however, inspection of his knees revealed no swelling, 
varus, valgus deformities.  It was noted that the muscle 
contours of both knees were symmetrical.  Palpation of both 
knees showed tenderness on both sides and no soft tissue 
swelling.  The circumference of both quadriceps were 50 
inches.  

Upon range of motion testing, right knee extension was from 0 
degrees and flexion was to 110 degrees when the appellant 
reported pain at the 60-degree mark.  As to the left knee, 
extension was 0 degrees, flexion was 100 degrees and the 
appellant reported pain at the 40-degree mark.  The examiner 
noted that during the range of motion examination, both knees 
were noted to have clicking.  There was noted no knee joint 
effusion on either knee.  

The diagnostic impression was that the appellant had 
bilateral knee degenerative joint disease and bilateral 
chondromalacia of both knees.  The examiner noted that the 
right knee demonstrated meniscal pathology.  He further 
observed that magnetic resonance imaging test of both knees 
should be accomplished to better visualize these findings.  
The examiner noted that the appellant's knee pain had been 
progressively worsening over the course of the previous 
20 years and that there was additional range of motion loss 
due to pain.

In April 2003 the VA magnetic resonance imaging test was 
conducted.  The diagnostic impression was right knee 
tricompartmental osteoarthritis with a medial meniscal tear 
and loose body in the posterior capsule of the knee, however, 
there were noted no ligamentous or tendinous abnormalities.  
As to the left knee there was noted evidence for medial 
compartment osteoarthritis with degenerative changes in the 
meniscus, but there was no evidence of a discrete meniscal 
tear.  

In June 2003, the appellant underwent a further orthopedic 
examination.  He reiterated prior complaints, and reported 
that although both of his knees would give-way, such occurred 
more often on the left than on the right.  Upon physical 
examination, the appellant was noted to walk with a decreased 
weight on the left knee, and with marked limping.  There was 
noted bilateral crepitus, but no evidence of recurrent 
subluxation, locking or effusion.  slight swelling of the 
right knee was noted.  Range of motion detected extension to 
zero degrees bilaterally, and flexion was to 100 degrees on 
the right and to 90 degrees on the left.  There was no 
anklylosis of the knee joint.  

The examiner observed that the appellant had decreased range 
of motion of both knees, and pain.  He observed that there 
was no significant incoordination, except for periods of 
flare-ups which occurred once a week.  The examiner observed 
that there was excess fatigability, but no evidence of 
recurrent subluxation or lateral instability.  In a July 2003 
addendum, the examiner reported that the appellant's knees 
were limited by pain and stiffness, but not by 
incoordination, weakness, fatigue or lack of endurance.  

The appellant's bilateral knee disorder is evaluated as 10 
percent disabling for each knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Under this provision, pertaining to 
limitation of extension of the leg, a zero percent  rating is 
assigned if extension is limited to five degrees, a 10 
percent rating if limited to 10 degrees, a 20 percent rating 
if limited to 15 degrees, a 30 percent rating if limited to 
20 degrees, a 40 percent rating if limited to 30 degrees, and 
a 50 percent rating if limited to 45 degrees. 38 C.F.R. § 
4.71a (2004).  

Also to be considered, however, is whether the appellant's 
bilateral knee disorder may be evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of flexion of the leg.  This provision mandates 
that a zero percent evaluation is appropriate if the evidence 
approximates flexion limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees. 38 
C.F.R. § 4.71a (2004). 

The clinical evidence generated during the development of 
this claim does not support the assignment of an increased 
disability rating for either knee based upon limitation of 
motion.  At no time upon clinical study has either knee 
approximated findings of loss of flexion, that would support 
a 20 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260; or loss of extension that would support 
a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  See VAOPGCPREC 9-2004 (Holding that separate 
ratings under Diagnostic Code 5260 pertaining to limitation 
of flexion and Diagnostic Code 5261 pertaining to limitation 
of extension may be assigned for a disability of the same 
knee).

However, loss of range of motion is a single component of 
this evaluation.  The appellant has consistently reported 
increased fatigability, reduced capability to stand for 
prolonged periods; walk for extended distances and capacity 
to bear weight and negotiate stairs.  These factors are 
squarely within the regulatory provisions as to limitation of 
function, and in this case suggest that the assignment of a 
20 percent 

disability rating is approximated.  See 38 C.F.R. § 4.45 
(Mandating consideration of the factors cited); DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).  

There is no doubt that further medical inquiry could be 
conducted, however such would not avail the appellant or 
assist the Board in this inquiry.  However, examination of 
the appellant's consistent accounts of the severity of his 
disorder; the medical evidence, and the evidence indicating 
that the appellant has periodically missed work all serves to 
place the evidence in this case in balance, mandating 
application of the benefit-of-the-doubt rule.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

The claims are being granted based upon application of the 
benefit-of-the-doubt doctrine, thus indicating that the 
evidence approximates the criteria for the ratings being 
assigned.  Conversely, there is no basis upon which to grant 
a disability rating higher than 20 percent for either knee.  
Fletcher v. Derwinski, 1 Vet. App. 394 (1991).  The evidence 
plainly does not show findings tantamount to a loss of 
flexion to 15 degrees, or loss of extension to 20 degrees, 
which would support the assignment of a 30 percent rating 
based upon the criteria in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5262, respectively.











ORDER

A 20 percent disability rating is granted for right knee 
arthritis.

A 20 percent disability rating is granted for left knee 
arthritis.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



